Title: From Thomas Jefferson to John Cogdell, 10 July 1821
From: Jefferson, Thomas
To: Cogdell, John


Sir
Monticello
July 10. 21.
I have duly recieved your favor of June 17. covering a notification that the South Carolina academy of Arts has done me the honor of appointing me an Honorary member of their society. too old and too distant to aid in promoting their objects, I can only express the gratification furnished by every institution formed for advancing the progress of our country in the arts or sciences, and more especially that of their considering me as worthy of being associated with their views. permit me to request you to be the organ of my thankfulness to the society for this mark of their attention, and to  accept  yourself assurances of my great respect.Th: Jefferson